Title: To Thomas Jefferson from Abijah Hart, 6 January 1803
From: Hart, Abijah
To: Jefferson, Thomas


          
            Sir,
            New York Jany 6th. 1803
          
          Possessing but little self confidence, it is with great diffidence that I address you, with an offer of my services to the Public.—Some eight or nine years ago, I was solicited to accept a Consulate Office at some important Port among our commercial relations in foreign Countries—my engagements in Commercial pursuits then were such, that self-interest forbade my acceptance—but I have since been unfortunate—the depredations committed by beligerent Powers on our Commerce in 1794 @ 1796 bore heavy on me,
   * In those years I lost three Vessels & Cargoes & many smaller adventures.—From the Abstracts of Custom-House returns, it may be seen that in those years I paid more than $76,000 Import Duties—& since, under the firm of Vanderbilt, Hart & Hicks $28,000. more— Were I permitted to name places of preference, I should mention Liverpool, Bordeaux, Lisbon, Madeira, Cadiz, Barcallonia, Marseilles, Naples, Leghorn &c.—Some of these I believe are Vacant—some are represented by Foreigners.— 
 and the sudden peace of 1801 has completed my ruin—I am now disengaged, & have so far overcome my natural modesty, as to solicit an appointment as commercial Agent for the U.S. at some Port which is, or soon may be vacant.
          Perhaps it is unfortunate for me, that my particular friends at the seat of Government, are of the “Old Connecticut School”—but they are honest men & I presume will candidly answer any enquiries after my character or ability—I refer to the Honl. Messrs. Hillhouse, Dana, &c.
          My Politics are free from prejudices against any Nation, while it ever has been my pride to contribute towards the Independent support of our national Character & Government.
          My commercial pursuits having been extended to all Countries, I feel much the Seaman’s friend, as I have known much of his toils & perils.—
          Should you think proper to clothe me with a skirt of Presidential favor, my Countrymen may depend on all that vigilence & honest intentions can effect for them, either as an Agent of our Government or as a Citizen of the United States.—
          I am with high consideration Your most obedient Humble Servant
          
            Abijah Hart
          
        